                             Case 4:20-mj-04101-DHH Document 18 Filed 06/05/20 Page 1 of 1
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                                                                      DISTRICT OF                                      Massachusetts



                                      USA
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                          Vincent Eovacious                                                                            Case Number: 20-mj-4101

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Hennessy                                                           Bennett                                                   Thrall
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 6/5/2020                                                           Linda Walsh                                               King
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED




   1                   6/5/2020              x                      Complaint Affidavit

  2a                   6/5/2020              x                      Building Photos

  2b                   6/5/2020              x                      Building Photos

  2c                   6/5/2020              x                      Building Photos

   3                   6/5/2020              x                      Evidence Photos

  4a                   6/5/2020              x                      Evidence Photos

  4b                   6/5/2020              x                      Evidence Photos

  4c                   6/5/2020              x                      Evidence Photos

   5                   6/5/2020              x                      *SEALED*

   6                   6/5/2020              x                      *SEALED*

   7                   6/5/2020              x                      Framingham Police Department Report

             1         6/5/2020              x                      Letter from Defendant's school Principle

             2         6/5/2020              x                      *SEALED*




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                       Page 1 of   1   Pages
